575 F.2d 416
Harry LEWIS, Plaintiff-Appellant,v.Meshulam RIKLIS and AITS, Inc., Defendants-Appellees.
No. 979, Docket 78-7123.
United States Court of Appeals,Second Circuit.
Argued May 18, 1978.Decided May 22, 1978.

David Lopez, New York City, for plaintiff-appellant.
Martin A. Coleman, New York City (Toni Robinson and Rubin, Baum, Levin, Constant & Friedman, New York City, of counsel), for defendant-appellee Meshulam Riklis.
Before KAUFMAN, Chief Judge, and MULLIGAN and VAN GRAAFEILAND, Circuit Judges.
PER CURIAM:


1
This appeal from the judgment of the United States District Court for the Southern District of New York, Charles H. Tenney, Judge, is affirmed on the opinion below (S.D.N.Y.1978), 446 F.Supp. 582.